Exhibit 99.1 Proto Labs Reports Record Revenue and Net Income for the Fourth Quarter 2013 Quarterly Revenue Increases 31% Year over Year to $44.0 Million Quarterly Net Income Increases 29% Year over Year to $9.5 Million MAPLE PLAIN, Minn.—February 11, 2014 Proto Labs, Inc. (NYSE: PRLB), a leading online and technology-enabled quick-turn manufacturer, today announced record financial results for the fourth quarter ended December 31, 2013. Highlights include: ● Revenue for the fourth quarter of 2013 increased to a record $44.0 million, 31 percent above revenue of $33.6 million in the fourth quarter of 2012. ● The record quarterly revenue was achieved through a 21 percent increase in the number of product developers served combined with an increase of 9 percent in spending per product developer. ● Net income for the fourth quarter of 2013 increased to a record $9.5 million, or $0.36 per diluted share. Non-GAAP net income, excluding the after tax expense of stock compensation, was $10.2 million, or $0.39 per diluted share. See “Non-GAAP Financial Measure” below. “I am very proud of our many accomplishments in the fourth quarter of 2013, my last as CEO,” said Brad Cleveland, departing President and Chief Executive Officer of Proto Labs. “We were very successful during 2013 on all fronts, including gains with product developers, progress with our Protoworks initiatives, enhancements in our software, exceptional new employees, and of course, successive quarters of record financial results. Our organization is clearly in an excellent condition to transition the CEO position to Vicki Holt.” Additional highlights include: ● Gross margin was 62.7 percent of revenue in the fourth quarter of 2013 compared with 62.5 percent during the same quarter in 2012. ● During the fourth quarter of 2013, spending on research and development, including the Protoworks initiatives, totaled $3.5 million, or 7.9 percent of revenue. This compares to $2.5 million, or 7.5 percent of revenue during the fourth quarter of 2012. ● Operating margin was 31.5 percent of revenue during the fourth quarter of 2013 compared to 30.5 percent in the fourth quarter of 2012. ● As measured on a year to date basis, cash generated from operations totaled $48.4 million and expenditures on capital equipment were $18.8 million. Cash and cash equivalents and investments totaled $143.4 million as of December 31, 2013. “As part of the Proto Labs team for a few days now, I am enjoying getting to know the company and its employees,” said Victoria Holt, current President and Chief Executive Officer. “I am excited by this opportunity at Proto Labs and grateful to the Board of Directors for their confidence in my ability to lead the company to the next level of growth. We have exciting new services rolling out in Protoworks and during the next few months I will be spending time with our sales and marketing teams to gain a clear understanding of our customer base worldwide. I look forward to communicating with our investors the strengths of our business and our plans to drive continued growth and profitability.” Non-GAAP Financial Measure The company has included non-GAAP net income, adjusted for stock-based compensation expense in this press release to provide investors with additional information regarding the company’s financial results. The company has provided below a reconciliation of non-GAAP net income, adjusted for stock-based compensation expense, to net income, the most directly comparable measure calculated and presented in accordance with GAAP. Non-GAAP net income, adjusted for stock-based compensation expense, is used by the company’s management and board of directors to understand and evaluate operating performance and trends and provides a useful measure for period-to-period comparisons of the company’s business. Accordingly, the company believes that non-GAAP net income, adjusted for stock-based compensation expense, provides useful information to investors and others in understanding and evaluating operating results in the same manner as our management and board of directors. Conference Call The company has scheduled a conference call to discuss its fourth quarter financial results today, February 11, 2014 at 8:30 a.m. ET. To access the call in the U.S. please dial 877-299-4454. Outside the U.S. please dial 617-597-5447. Use participant code 14866316#. A simultaneous webcast of the call will also be available on the investor relations section of the company’s website at www.protolabs.com/investors . An audio replay will be available for 14 days following the call on the investor relations website of Proto Lab’s website. About Proto Labs, Inc. Proto Labs is a leading online and technology-enabled quick-turn manufacturer of custom parts for prototyping and short-run production. Proto Labs provides “Real Parts, Really Fast” to product developers worldwide. Proto Labs utilizes computer numerical control (CNC) machining and injection molding to manufacture custom parts for our customers. For more information, visit protolabs.com. Forward-Looking Statements Statements contained in this press release regarding matters that are not historical or current facts are “forward-looking statements” within the meaning of The Private Securities Litigation Reform Act of 1995. These statements involve known and unknown risks, uncertainties and other factors which may cause the results of Proto Labs to be materially different than those expressed or implied in such statements. Certain of these risk factors and others are described in the “Risk Factors” section within reports filed with the SEC. Other unknown or unpredictable factors also could have material adverse effects on Proto Labs’ future results. The forward-looking statements included in this press release are made only as of the date hereof. Proto Labs cannot guarantee future results, levels of activity, performance or achievements. Accordingly, you should not place undue reliance on these forward-looking statements. Finally, Proto Labs expressly disclaims any intent or obligation to update any forward-looking statements to reflect subsequent events or circumstances. Contacts: Investor Relations: Jack Judd, 763-479-7408 jack.judd@protolabs.com Media Relations: Bill Dietrick, 763-479-7664 bill.dietrick@protolabs.com Proto Labs, Inc. Condensed Consolidated Balance Sheets (In thousands) December 31, December 31, (Unaudited) Assets Current assets Cash and cash equivalents $ 43,039 $ 36,759 Short-term marketable securities 36,339 25,137 Accounts receivable, net 18,320 15,791 Inventory 5,166 4,619 Other current assets 6,931 7,850 Total current assets 109,795 90,156 Property and equipment, net 56,101 45,316 Long-term marketable securities 64,023 36,965 Other long-term assets 256 285 Total assets $ 230,175 $ 172,722 Liabilities and shareholders' equity Current liabilities Accounts payable $ 6,455 $ 4,758 Accrued compensation 6,196 5,995 Accrued liabilities and other 808 513 Current portion of long-term debt obligations 204 273 Total current liabilities 13,663 11,539 Long-term deferred tax liabilities 3,682 3,346 Long-term debt obligations 159 356 Other long-term liabilities 1,028 782 Shareholders' equity 211,643 156,699 Total liabilities and shareholders' equity $ 230,175 $ 172,722 Proto Labs, Inc. Condensed Consolidated Statements of Operations (In thousands, except share and per share amounts) (Unaudited) Three Months Ended Year Ended December 31, December 31, Revenues Protomold $ 30,731 $ 23,674 $ 115,069 $ 90,371 Firstcut 13,311 9,942 48,043 35,620 Total revenues 44,042 33,616 163,112 125,991 Cost of revenues 16,427 12,611 61,410 49,853 Gross profit 27,615 21,005 101,702 76,138 Operating expenses Marketing and sales 6,164 4,658 22,386 18,098 Research and development 3,458 2,515 11,863 9,137 General and administrative 4,119 3,564 16,154 13,957 Total operating expenses 13,741 10,737 50,403 41,192 Income from operations 13,874 10,268 51,299 34,946 Other income, net 129 114 279 23 Income before income taxes 14,003 10,382 51,578 34,969 Provision for income taxes 4,496 2,987 16,301 10,944 Net income $ 9,507 $ 7,395 $ 35,277 $ 24,025 Net income per share: Basic $ 0.37 $ 0.30 $ 1.40 $ 1.03 Diluted $ 0.36 $ 0.29 $ 1.36 $ 0.98 Shares used to compute net income per share: Basic 25,506,107 24,557,878 25,198,556 23,373,593 Diluted 26,115,866 25,359,071 25,859,741 24,443,665 Proto Labs, Inc. Condensed Consolidated Statements of Cash Flows (In thousands) (Unaudited) Year Ended December 31, Operating activities Net income $ 35,277 $ 24,025 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 7,569 6,080 Stock-based compensation expense 3,461 3,039 Deferred taxes 467 ) Excess tax benefit from stock-based compensation ) ) Amortization of held-to-maturity securities 1,468 369 Loss on disposal of property and equipment 110 154 Changes in operating assets and liabilities 9,962 ) Net cash provided by operating activities 48,441 25,675 Investing activities Purchases of property and equipment ) ) Purchases of marketable securities ) ) Proceeds from maturities of marketable securities 66,570 22,368 Net cash used in investing activities ) ) Financing activities Proceeds from initial public offering, net of offering costs - 71,530 Proceeds from follow-on offering, net of offering costs - 2,451 Payments on debt ) ) Proceeds from exercises of stock options and other 6,496 2,975 Excess tax benefit from stock-based compensation 9,873 6,218 Net cash provided by financing activities 16,111 82,786 Effect of exchange rate changes on cash and cash equivalents 209 ) Net increase in cash and cash equivalents 6,280 28,624 Cash and cash equivalents, beginning of period 36,759 8,135 Cash and cash equivalents, end of period $ 43,039 $ 36,759 Proto Labs, Inc. Reconciliation of GAAP to Non-GAAP Financial Measure (In thousands, except share and per share amounts) (Unaudited) Three Months Ended Year Ended December 31, 2013 December 31, 2013 Non-GAAP net income, adjusted for stock-based compensation expense: GAAP net income $ 9,507 $ 35,277 Add back: Stock-based compensation expense Cost of revenue 83 316 Marketing and sales 155 610 Research and development 199 754 General and administrative 429 1,781 Total stock-based compensation expense 866 3,461 Less: Tax benefit on stock-based compensation ) ) Non-GAAP net income $ 10,150 $ 37,891 Non-GAAP net income per share: Basic $ 0.40 $ 1.50 Diluted $ 0.39 $ 1.47 Shares used to compute non-GAAP net income per share: Basic 25,506,107 25,198,556 Diluted 26,115,866 25,859,741 Proto Labs, Inc. Revenue by Geography - Based on Shipping Location (In thousands) (Unaudited) Three Months Ended Year Ended December 31, December 31, Revenues Domestic United States $ 31,054 $ 24,979 $ 119,870 $ 94,866 International Europe 9,653 6,212 31,513 22,517 Japan 1,604 1,396 5,857 4,814 United States 1,731 1,029 5,872 3,794 Total international 12,988 8,637 43,242 31,125 Total revenue $ 44,042 $ 33,616 $ 163,112 $ 125,991 Proto Labs, Inc. Customer Information (In thousands, except customer amounts) (Unaudited) Year Ended December 31, Number of Customers Revenue ($) Number of Customers Revenue ($) New customers 3,027 $ 22,532 2,991 $ 20,766 Existing customers 5,734 140,580 4,763 105,225 Total 8,761 $ 163,112 7,754 $ 125,991 Proto Labs, Inc. Product Developer Information (Unaudited) Three Months Ended December 31, Year Ended December 31, Unique product developers served 7,290 6,042 16,128 13,454
